Citation Nr: 9917196	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for allergic asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1976 to April 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for allergic asthma.  In February 1995, the Board 
remanded the case to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.

The Board notes that the rating decision on appeal denied 
other various claims which the veteran also appealed.  
However, in a VA Form 21-4138 (Statement in Support of Claim) 
dated in May 1998, the veteran stated that he wished to 
withdraw his appeal with respect to all issues except for his 
claim for service connection for allergic asthma.  Therefore, 
the only issue currently before the Board is the claim for 
service connection for allergic asthma.  See 38 C.F.R. 
§ 20.204 (1998).


REMAND

The veteran claims that his allergic asthma was incurred in 
or aggravated by his period of active military service, and 
that service connection is therefore warranted.  However, a 
review of the record discloses that additional action by the 
RO is necessary before the Board can adjudicate this claim.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated.

The veteran's service medical records reflect that no 
allergies or respiratory problems were noted at the time he 
entered active duty service.  However, while stationed in 
Panama in July 1978, the veteran developed severe allergies 
consisting of rhinorrhea, hives, asthma, and watery and itchy 
eyes which required that the veteran be medically evacuated 
to Walter Reed Hospital.  Testing revealed that the veteran 
was allergic to multiple items including grass and tree 
pollen.  The veteran was placed on a P-3 profile which 
limited his exposure to grasses and flora.  

The veteran was reassigned to Fort Sam Houston where he 
continued to have mild symptoms which were well controlled by 
medications.  The veteran was subsequently reassigned to 
Nuremberg, Germany, where his allergy symptoms persisted 
year-round, being worse in the spring and summer.  In fact, 
in 1985 the veteran went to the Emergency Room on two 
occasions for allergy symptoms.  The veteran was started on 
immunotherapy, and the veteran's P-3 profile was lifted.  The 
primary diagnoses included chronic urticaria, allergic hay 
fever and multiple allergies.  A June 1987 report noted that 
the veteran's asthma was stable with the use of an inhaler. 

A December 1991 VA examination report included the veteran's 
statement that he first began having asthmatic symptoms in 
the early 1970's while stationed in the jungle of Panama.  He 
admitted that he currently smoked three packs of cigarettes a 
day, and described persistent asthma and upper respiratory 
symptoms.  Examination of the lungs revealed mild expiratory 
wheezes localized in the mid-central area.  The diagnoses 
included (1) history of asthma, status post two 
hospitalizations, suspect with persistent symptoms, although 
his severe smoking habit may be complicating this diagnosis; 
and (2) history of allergic rhinitis, skin test positive at 
BAMC, ideally would like to have these records, although his 
history which also reveals a systemic reaction to 
immunotherapy would suggest that his is indeed allergic.

The RO denied service connection for allergic asthma in May 
1990 on the basis that it was a constitutional or 
developmental abnormality and not a disability for VA 
compensation purposes.  VA regulations provide that diseases 
of allergic etiology, including bronchial asthma may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1998).

In February 1995, the Board remanded the case to afford the 
veteran a pulmonary examination to include an opinion as to 
whether asthma was present, and, if so, whether it was 
allergic in nature as opposed to chronic bronchial asthma.  
The veteran was then afforded two VA medical examinations 
which contained conflicting diagnoses.  A June 1995 VA 
examination report included the veteran's statement that he 
had suffered from asthma since at least 1970.  The diagnosis 
was bronchial asthma.  However, an October 1997 VA 
examination report included a diagnosis of allergic bronchial 
asthma, and was part of a general picture of allergies which 
included rhinitis, sinusitis, and urticaria. 

A March 1998 rating decision again denied the veteran's claim 
for service connection.  In that decision, the RO noted the 
medical history contained in the June 1995 VA examination 
report in which the veteran stated that he had suffered from 
asthma since 1970.  The RO thus determined that the veteran 
misrepresented the facts at his service entrance examination, 
indicating that his allergic asthma preexisted service.  The 
Board disagrees with this analysis.  Indeed, an admission by 
an appellant during clinical evaluations that a condition 
preexisted service can constitute clear and unmistakable 
evidence necessary to rebut the presumption of sound 
condition.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
However, a veteran's account of a preexisting condition, by 
itself, made apart from clinical evaluations, is an 
inadequate basis for concluding that a condition preexisted 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
In addition, "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record, does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 345, 348 (1998)

The Board therefore concludes that further development is 
warranted with respect to the veteran's claim.  In 
particular, the Board finds that a further VA examination is 
necessary to reconcile the conflicting diagnoses, to clearly 
identify the pathology behind the veteran's chronic 
symptomatology, and to determine whether any preexisting 
disorder underwent aggravation as a result of military 
service.

Finally, the record discloses that additional pertinent VA 
outpatient treatment records may exist which have not been 
associated with the veteran's claims file.  In a VA Form 21-
4138 (Statement is Support of Claim) dated in April 1998, the 
veteran indicated that he had been receiving treatment for 
his allergic asthma at the San Juan VA Medical Center from 
October 1997 to the present.  However, these medical reports 
are presently not attached to the veteran's claims file, and 
it does not appear that they have been requested by the RO.  
Therefore, the VA should attempt to obtain these records 
prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any VA treatment 
records pertaining to the veteran's 
allergic asthma from the San Juan VA 
Medical Center from October 1997 to the 
present.  

2.  The RO should schedule the veteran 
for an examination by an appropriate 
physician to evaluate his respiratory 
condition(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All necessary diagnostic 
tests should be accomplished.  The 
results of all testing should be fully 
reported.  The examiner is requested to 
respond to the following: 




(a)  For each existing diagnosis the 
examiner should state whether such is a 
constitutional/developmental condition or 
acquired in nature.  The examiner should 
include consideration of all relevant 
pre-service, in-service and post-service 
history.  

(b)  The examiner should further offer an 
opinion as to whether any current 
diagnosis is etiologically related to the 
symptoms and diagnoses shown in the 
veteran's service medical records. 

(c)  For each congenital/developmental 
disease, the examiner should provide an 
opinion as to the likelihood that the 
condition underwent a chronic increase in 
severity as a result of military service.

(d)  For each acquired disorder, the 
examiner should identify its most 
probable onset and etiology, specifically 
addressing the likelihood that such is 
related to military service.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for allergic asthma in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










